862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe DENSON, Plaintiff-Appellant,andIra Shafiroff, Plaintiff,v.Carl CASTERLINE, Assistant Warden, Al Toney, Larry Cheecks,Defendants- Appellees.
No. 88-7171.
United States Court of Appeals, Fourth Circuit.
Submitted September 26, 1988.Decided Oct. 28, 1988.

Joe Denson, Appellant Pro Se.  Dennis Edward Szybala (OFFICE OF THE UNITED STATES ATTORNEY), for Appellees.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joe Denson appeals from the district court's order dismissing Denson's Bivens* action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Denson v. Casterline, C/A No. 87-904-AM (E.D.Va. May 5, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Narcotics Agents, 403 U.S. 388 (1971)